Case 8:20-cv-01320-TDC Document 62-13 Filed 06/10/20 Page 1 of 9




          EXHIBIT 21
                           Case 8:20-cv-01320-TDC Document 62-13 Filed 06/10/20 Page 2 of 9



               Initial Shared System REMS approval: 04/2019


                                                             Mifepristone Tablets, 200 mg

                                                                  Progestin Antagonist




                                         RISK EVALUATION AND MITIGATION STRATEGY (REMS)
                                           SINGLE SHARED SYSTEM FOR MIFEPRISTONE 200MG

               I. GOAL
               The goal of the REMS for mifepristone is to mitigate the risk of serious complications associated with
               mifepristone by:
                    a) Requiring healthcare providers who prescribe mifepristone to be certified in the Mifepristone
                       REMS Program.
                    b) Ensuring that mifepristone is only dispensed in certain healthcare settings by or under the
                       supervision of a certified prescriber.
                    c) Informing patients about the risk of serious complications associated with mifepristone.

               II. REMS ELEMENTS
               A. Elements to Assure Safe Use
               1. Healthcare providers who prescribe mifepristone must be specially certified.
                        a. To become specially certified to prescribe mifepristone, healthcare providers must:
                           i. Review the Prescribing Information for mifepristone.
                           ii. Complete a Prescriber Agreement Form. By signing a Prescriber Agreement Form,
                               prescribers agree that:
                               1) They have the following qualifications:
                                   a) Ability to assess the duration of pregnancy accurately
                                   b) Ability to diagnose ectopic pregnancies
                                   c) Ability to provide surgical intervention in cases of incomplete abortion or severe
                                       bleeding, or to have made plans to provide such care through others, and ability to
                                       assure patient access to medical facilities equipped to provide blood transfusions and
                                       resuscitation, if necessary.
                               2) They will follow the guidelines for use of mifepristone (see b.i-v below).
                        b. As a condition of certification, healthcare providers must follow the guidelines for use of
                            mifepristone described below:
                           i. Review the Patient Agreement Form with the patient and fully explain the risks of the
                               mifepristone treatment regimen. Answer any questions the patient may have prior to
                               receiving mifepristone.



                                                                                                                            1

Reference ID: 4499499
                             Case 8:20-cv-01320-TDC Document 62-13 Filed 06/10/20 Page 3 of 9



                             ii. Sign the Patient Agreement Form and obtain the Patient’s signature on the Form
                             iii. Provide the patient with a copy of the Patient Agreement Form and Medication Guide.
                             iv. Place the signed Patient Agreement Form in the patient's medical record.
                             v. Record the serial number from each package of mifepristone in each patient’s record.
                             vi. Report any deaths to the Mifepristone Sponsor that provided the mifepristone, identifying the
                                 patient by a non- identifiable reference and the serial number from each package of
                                 mifepristone.
                        c.    Mifepristone Sponsors must:
                             i. Ensure that healthcare providers who prescribe their mifepristone are specially certified in
                                 accordance with the requirements described above and de-certify healthcare providers who do
                                 not maintain compliance with certification requirements
                             ii. Provide the Prescribing Information and their Prescriber Agreement Form to healthcare
                                 providers who inquire about how to become certified.
               The following materials are part of the REMS and are appended:
                                Prescriber Agreement Form for Danco Laboratories, LLC
                                Prescriber Agreement Form for GenBioPro, Inc.
                                Patient Agreement Form
               2. Mifepristone must be dispensed to patients only in certain healthcare settings, specifically clinics,
                    medical offices, and hospitals, by or under the supervision of a certified prescriber.
                        a. Mifepristone Sponsors must:
                             i. Ensure that their mifepristone is available to be dispensed to patients only in clinics, medical
                                 offices and hospitals by or under the supervision of a certified prescriber.
                             ii. Ensure that their mifepristone is not distributed to or dispensed through retail pharmacies or
                                 other settings not described above.
               3. Mifepristone must be dispensed to patients with evidence or other documentation of safe use
                    conditions.
                        a. The patient must sign a Patient Agreement Form indicating that she has:
                             i. Received, read and been provided a copy of the Patient Agreement Form.
                             ii. Received counseling from the prescriber regarding the risk of serious complications
                                 associated with mifepristone.
               B. Implementation System
               1.       Mifepristone Sponsors must ensure that their mifepristone is only distributed to clinics, medical
                        offices and hospitals by or under the supervision of a certified prescriber by:
                        a. Ensuring that distributors who distribute their mifepristone comply with the program
                             requirements for distributors. The distributors must:




                                                                                                                                   2

Reference ID: 4499499
                           Case 8:20-cv-01320-TDC Document 62-13 Filed 06/10/20 Page 4 of 9



                           i. Put processes and procedures in place to:
                               a. Complete the healthcare provider certification process upon receipt of a Prescriber
                                  Agreement Form.
                               b. Notify healthcare providers when they have been certified by the Mifepristone REMS
                                  Program.
                               c. Ship mifepristone only to clinics, medical offices, and hospitals identified by certified
                                  prescribers in their signed Prescriber Agreement Form.
                               d. Not ship mifepristone to prescribers who become de-certified from the Mifepristone REMS
                                  Program.
                               e. Provide the Prescribing Information and their Prescriber Agreement Form to healthcare
                                  providers who (1) attempt to order mifepristone and are not yet certified, or (2) inquire
                                  about how to become certified.
                           ii. Put processes and procedures in place to maintain a distribution system that is secure,
                               confidential and follows all processes and procedures, including those for storage, handling,
                               shipping, tracking package serial numbers, proof of delivery and controlled returns of
                               mifepristone.
                           iii. Train all relevant staff on the Mifepristone REMS Program requirements.
                           iv. Comply with audits by Mifepristone Sponsors, FDA or a third party acting on behalf of
                               Mifepristone Sponsors or FDA to ensure that all processes and procedures are in place and
                               are being followed for the Mifepristone REMS Program. In addition, distributors must
                               maintain appropriate documentation and make it available for audits.
                        b. Ensuring that distributors maintain secure and confidential distribution records of all shipments
                            of mifepristone.
               2. Mifepristone Sponsors must monitor their distribution data to ensure compliance with the REMS
                    Program.
               3. Mifepristone Sponsors must audit their new distributors within 90 calendar days after the distributor
                    is authorized to ensure that all processes and procedures are in place and functioning to support the
                    requirements of the Mifepristone REMS Program. Mifepristone Sponsors will take steps to address
                    their distributor compliance if noncompliance is identified.
               4. Mifepristone Sponsors must take reasonable steps to improve implementation of and compliance with
                    the requirements of the Mifepristone REMS Program based on monitoring and assessment of the
                    Mifepristone REMS Program.
               5. Mifepristone Sponsors must report to FDA any death associated with mifepristone whether or not
                    considered drug-related, as soon as possible but no later than 15 calendar days from the initial receipt
                    of the information by the applicant. This requirement does not affect the applicants other reporting
                    and follow-up requirements under FDA regulations.
                           C. Timetable for Submission of Assessments
               The NDA Sponsor must submit REMS assessments to FDA one year from the date of the initial
               approval of the REMS (04/11/2019) and every three years thereafter. To facilitate inclusion of as much
               information as possible while allowing reasonable time to prepare the submission, the reporting interval
               covered by each assessment should conclude no earlier than 60 calendar days before the submission date
               for that assessment. The NDA Sponsor must submit each assessment so that it will be received by the
               FDA on or before the due date.



                                                                                                                               3

Reference ID: 4499499
                        Case 8:20-cv-01320-TDC Document 62-13 Filed 06/10/20 Page 5 of 9




                                                                                           4

Reference ID: 4418041
Case 8:20-cv-01320-TDC Document 62-13 Filed 06/10/20 Page 6 of 9




                                                                   5
                         Case 8:20-cv-01320-TDC Document 62-13 Filed 06/10/20 Page 7 of 9
         PRESCRIBER AGREEMENT FORM                                                        Mifepristone Tablets, 200 mg

               Mifepristone Tablets, 200 mg, is indicated, in a regimen with misoprostol, for the medical
               termination of intrauterine pregnancy through 70 days gestation. Please see Prescribing
               Information and Medication Guide for complete safety information.

               To set up your account to receive mifepristone, you must:
               1. complete, 2. sign and 3. fax page 2 of this form to the distributor.

               If you will be ordering for more than one facility, you will need to list each facility on your order
               form before the first order will be shipped to the facility.

               Prescriber Agreement: By signing page 2 of this form, you agree that you meet the qualifications
               below and will follow the guidelines for use. You also understand that if you do not
               follow the guidelines, the distributor may stop shipping mifepristone to you.

               Mifepristone must be provided by or under the supervision of a healthcare provider who prescribes
               and meets the following qualifications:
                        Ability to assess the duration of pregnancy accurately.
                    •    Ability to diagnose ectopic pregnancies.
                    •    Ability to provide surgical intervention in cases of incomplete abortion or severe bleeding, or to
                         have made plans to provide such care through others, and ability to assure patient access to
                         medical facilities equipped to provide blood transfusions and resuscitation, if necessary.
                    •    Has read and understood the Prescribing Information for mifepristone. The Prescribing
                         Information is available by calling our toll free number, 1-855-MIFE-INFO (1-855-643-3463),
                         or logging on to our website, www.MifeInfo.com.

               In addition to having these qualifications, you also agree to follow these guidelines for use:

                    • Review the Patient Agreement Form with the patient and fully explain the risks of the
                      mifepristone treatment regimen. Answer any questions the patient may have prior to receiving
                      mifepristone.
                    • Sign and obtain the patient’s signature on the Patient Agreement Form.
                    • Provide the patient with a copy of the Patient Agreement Form and the Medication Guide.
                    • Place the signed Patient Agreement Form in the patient's medical record.
                    • Record the serial number from each package of mifepristone in each patient’s record.
                    • Report deaths to GenBioPro, identifying the patient by a non-identifiable patient reference and
                      the serial number from each package of mifepristone.


              GenBioPro Inc.
              1-855-MIFE-INFO (1-855-643-3463)
              www.MifeInfo.com                                                                             05/2016


                                                                                                                              6

Reference ID: 4418041
Case 8:20-cv-01320-TDC Document 62-13 Filed 06/10/20 Page 8 of 9




                                                                   7
                            Case 8:20-cv-01320-TDC Document 62-13 Filed 06/10/20 Page 9 of 9
      PATIENT AGREEMENT FORM                                                                        Mifepristone Tablets, 200mg

      Healthcare Providers: Counsel the patient on the risks of mifepristone. Both you and the patient must sign this form.

      Patient Agreement:
           1. I have decided to take mifepristone and misoprostol to end my pregnancy and will follow my provider's advice about when
                to take each drug and what to do in an emergency.
            2. I understand:
                        a. I will take mifepristone on Day 1.
                        b. My provider will either give me or prescribe for me the misoprostol tablets which I will take 24 to 48 hours after
                           I take mifepristone.
            3. My healthcare provider has talked with me about the risks including:
                       • heavy bleeding
                       • infection
                       • ectopic pregnancy (a pregnancy outside the womb)

            4. I will contact the clinic/office right away if in the days after treatment I have:
                           •    a fever of 100.4°F or higher that lasts for more than four hours
                           •    severe stomach area (abdominal) pain
                           •    heavy bleeding (soaking through two thick full-size sanitary pads per hour for two hours in a row)
                           •    stomach pain or discomfort, or I am “feeling sick”, including weakness, nausea, vomiting, or diarrhea, more than 24
                                hours after taking misoprostol
            5. My healthcare provider has told me that these symptoms could require emergency care. If I cannot reach the clinic or
               office right away my healthcare provider has told me who to call and what to do.

            6. I should follow up with my healthcare provider about 7 to 14 days after I take mifepristone to be sure that my pregnancy has
               ended and that I am well.

            7. I know that, in some cases, the treatment will not work. This happens in about 2 to 7 out of 100 women who use this
               treatment. If my pregnancy continues after treatment with mifepristone and misoprostol, I will talk with my provider about a
               surgical procedure to end my pregnancy.

            8. If I need a surgical procedure because the medicines did not end my pregnancy or to stop heavy bleeding, my
               healthcare provider has told me whether they will do the procedure or refer me to another healthcare provider who will.

            9. I have the MEDICATION GUIDE for mifepristone. I will take it with me if I visit an emergency room or a healthcare provider who
               did not give me mifepristone so that they will understand that I am having a medical abortion with mifepristone.

            10. My healthcare provider has answered all my questions.



               Patient Signature: __________________________ Patient Name (print): _______________________ Date: _____________

               The patient signed the PATIENT AGREEMENT in my presence after I counseled her and answered all her questions.
               I have given her the MEDICATION GUIDE for mifepristone.



               Provider's Signature: ________________________ Name of Provider (print): ___________________ Date: _____________

               After the patient and the provider sign this PATIENT AGREEMENT, give 1 copy to the patient before
               she leaves the office and put 1 copy in her medical record.

                                                                                                                                     05/2016
                                                                                                                                           8

Reference ID: 4418041
